Citation Nr: 1221347	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-13 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to disability compensation for a cardiovascular disability, pursuant to the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to February 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2009, the Board remanded the claim for additional evidentiary development, to include the obtainment of additional pertinent treatment records.  In November 2011, the Board solicited an opinion from an independent medical expert (IME), pursuant to 38 U.S.C.A. § 7109 (West 2002 & Supp. 2011) and 38 C.F.R. § 20.901 (2011).  The IME opinion, dated in January 2012, was received by the Board in February 2012.  In March 2012, the appellant and his representative were provided with a copy of the IME opinion and offered the opportunity to submit additional evidence or argument in accordance with 38 C.F.R. § 20.903(a) (2011).  In May 2012, the Veteran and his representative submitted additional statements in support of his claim.  

In July 2011, additional evidence was associated with the claims file subsequent to the RO's final consideration of the claim.  This evidence is comprised of argument, duplicate medical records, a radiology report that indicates that the Veteran had no acute cardiopulmonary disease process, and a progress review note that revealed that an electrocardiogram revealed an old IWMI (inferior wall myocardial infarction) and indicated that an echo Doppler was completed.  The Board notes that medical records previously of record reveal that the Veteran showed evidence of an old myocardial infarction and that the Veteran has been diagnosed with coronary artery disease.  Because the Board finds that the additional evidence submitted in July 2011 is not pertinent to the issue on appeal or is repetitive of evidence already of record, a remand to the RO for issuance of a supplemental statement of the case (SSOC) is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011).

The Veteran submitted additional evidence in May 2012.  The submission was accompanied by a statement from the Veteran expressing his desire to waive consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  As such, the Board finds that it may proceed to adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDING OF FACT

The most probative evidence establishes that the appellant did not sustain additional cardiovascular disability, including coronary artery disease (CAD), as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical and surgical care (bladder surgery and treatment) in 1995 or in subsequent procedures.   


CONCLUSION OF LAW

The criteria to award compensation under 38 C.F.R. § 1151 are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish the claim and that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that the claim is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in October 2004 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Although the October 2004 notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a statement of the case issued in May 2005 and by way of a SSOC issued in June 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Drs. A.Q. and O.M., North Broward Medical Center, and Boca Raton Community Hospital.  

The Board has obtained an IME opinion in connection with the claim.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the opinion obtained is adequate.  As set forth in more detail below, the opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The IME also provided a detailed rationale for the opinion rendered, with citations to the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

The Board previously remanded this claim in March 2009 for additional treatment records to be obtained and associated with the claims file.  Subsequent to the March 2009 Board remand, additional treatment records were obtained and associated with the claims file.  Therefore, the Board finds that there has been substantial compliance with the Board's March 2009 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), although VA is required to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the Veteran's claim for benefits" so long as he "adequately identifies those records and authorizes the Secretary to obtain them," VA's duty to secure records extends only to relevant records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011); Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (defining relevant evidence for purposes of 38 U.S.C.A. § 5103A); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  The Board acknowledges that the Veteran has submitted pages of medical records from North Broward Medical Center and Boca Raton Community Hospital and that additional records were not obtained by VA from these providers.  However, the Board notes that the Veteran, in a statement dated in November 2004, reported that he had submitted his medical records from North Broward Medical Center and Boca Raton Community Hospital and that all other records were located at the VA.  As such, the Board finds that a remand to obtain any potential additional records from North Broward Medical Center and Boca Raton Community Hospital is unnecessary.  In addition, the Board finds that the evidence presently of record is sufficient to properly adjudicate the Veteran's claim for entitlement to disability compensation for a cardiovascular disability, pursuant to the provisions of 38 U.S.C.A. § 1151, as the pertinent records regarding the VA treatment in question have been associated with the claims file and any additional treatment records would serve no useful purpose or result in any additional benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran are to be avoided).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

Initially, it is noted that much of the following summarization of pertinent evidence is repeated from the Board's 2011 request for an opinion from an IME.  

The issue before the Board is entitlement to compensation pursuant to 38 U.S.C.A. Section 1151 for a cardiovascular disorder, to include CAD, claimed to be the result of improper diagnosis or treatment by VA personnel.

In this case, the Veteran contends that his current heart problems arose during bladder surgery, which was performed in April 1995 at the VA Medical Center (VAMC) in Miami, Florida.  Specifically, he contends that the anesthesia administered during the surgery caused him to suffer a myocardial infarction (MI).  Significantly, the Veteran now alleges that a nurse who was present in the operating room later confirmed that he had experienced a heart attack and required resuscitation during surgery.  The Veteran further reports that he was taken for x-rays of his chest post surgery in April 1995.  The Veteran reports that "[t]he x-ray technician showed me the x-rays of my chest where there were opaque sections caused by the compressions and resuscitative efforts done to revive me."  The Veteran further maintains that, immediately after the surgery, he experienced severe chest pain, shortness of breath, and black and blue marks on his sternum and upper abdomen.  However, he contends that those symptoms went untreated by VA treating providers and led to the onset of his cardiovascular problems, which have persisted and permanently worsened over time.

In addition, the Veteran contends that his current heart problems arose during bladder surgeries performed in 1997 at the VAMC in Miami, Florida.

The evidence of record establishes that the Veteran has a significant history of bladder tumors, which necessitated surgical intervention at the Miami, Florida, VAMC on multiple occasions, including in October 1994, April 1995, and July 1997.  

The particular surgery performed in April 1995, when the Veteran now claims to have had a heart attack, consisted of a cystoscopy, transurethral tumor resection, and prostatic urethral biopsy.  In advance of that surgery, the Veteran underwent a cardiac examination in March 1995, which revealed a moderately dilated aorta but was otherwise negative for any heart or chest abnormalities.

According to the April 1995 operative report, the Veteran was found to have a sessile lesion on the right lateral bladder wall, which was surrounded by "aggressive looking" tissue.  An overgrowth of tissue was also detected on the prostatic urethra itself.  However, notwithstanding what the Veteran was allegedly told by the VA nurse, no myocardial infarctions or other cardiovascular abnormalities were reported during the operation.  Following the procedure, the Veteran was extubated and taken to the recovery room in no apparent distress.

Subsequent VA treatment records reflect that on the day after surgery, the Veteran complained of chest pain and shortness of breath.  He thereafter underwent an electrocardiogram (ECG), which revealed no evidence of changes since his prior March 1995 cardiac examination.  Significantly, however, no other cardiovascular testing appears to have been conducted prior to the Veteran's release from the hospital.

The record thereafter shows that the Veteran was afforded an additional ECG prior to his July 1997 bladder surgery.  As had been the case in April 1995, no cardiovascular abnormalities were shown.

According to the July 1997 operative report, the Veteran underwent a cystoscopy, transurethral tumor resection, and random biopsy; and was found to have a small sessile lesion and the lateral walls were noted to be within normal limits.  The bladder was resected and the entire tumor was obtained.  No perforation was seen and the areas around the tumor were coagulated and random biopsies were performed using the cold cup biopsy forceps.  The Veteran was noted to tolerate the procedure well and went to the recovery room in stable condition.

Subsequently, a March 1999 stress test revealed evidence of a prior myocardial infarction and moderate ischemia.  These symptoms were found to support a diagnosis of coronary artery disease for which the Veteran has since required treatment on an ongoing basis.  

Significantly, a July 2004 statement from a private physician indicates that the Veteran's CAD did not pre-exist his April 1995 VA surgery.  However, that private physician did not expressly relate the Veteran's current heart problems to any fault or negligence on the part of VA medical providers, either at the time of the April 1995 procedure, July 1997 procedure, or on any of the other numerous occasions in which the Veteran has sought VA care.  Nor did that physician indicate that the Veteran's heart problems had resulted from VA medical care and were proximately caused by an event not reasonably foreseeable.

As noted earlier, the Board solicited an opinion from an IME in regards to the current claim.  The examiner was asked to respond to the following inquiries.  

a.  Is it at least as likely as not that the Veteran developed an additional disability, manifest as a permanent cardiovascular disorder, due to bladder surgery performed by VA in April 1995?  

b.  Is it at least as likely as not that the Veteran suffered a myocardial infarction during the April 1995 bladder surgery, to include as due to the anesthesia administered?  If so, is it at least as likely as not that the myocardial infarction represents a cause, at least in part, of any current permanent cardiovascular disorder?  If so, did the myocardial infarction at least as likely as not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA?

c.  Is it at least as likely as not that the treatment of the Veteran's documented complaints of shortness of breath and chest pains the day following his April 1995 surgery represent carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, thereby causing, at least in part, the development of a permanent cardiovascular disorder?  

d.  Is it at least as likely as not that any necessary cardiovascular test or other diagnostic procedure was NOT administered either before, during, or after the Veteran's April 1995 VA hospitalization?  If so, is it at least as likely as not that this lack of clinical assessment was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA and caused, at least in part, the development of a permanent cardiovascular disorder?  

e.  Is it at least as likely as not that any currently diagnosed cardiovascular disorder, to expressly include coronary artery disease, is the result of VA medical care, to include the Veteran's April 1995 and 1997 bladder surgeries performed at the VAMC, that could be classified as careless, negligent, faulty, or otherwise indicative of a lack of proper skill or an error in judgment?

f.  Is it at least as likely as not that any currently diagnosed cardiovascular disorder, to expressly include coronary artery disease, resulted from VA medical care and that the proximate cause of such disorder was an event not reasonable foreseeable? [Note: The event need not be unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.]

In a January 2012 response, the IME, an Assistant Professor of Medicine in Cardiovascular Disease at a metropolitan hospital, provided the following report.  

I reviewed the above case of the Veteran [].  The Veteran underwent bladder surgery in April of 1995 which consisted of a cystoscopy, transurethral prostatectomy, and prostatic biopsy.  Prior to surgery he underwent a cardiovascular evaluation.  The procedure was uneventful, however he developed chest pain and shortness of breath the following day.  He was evaluated by the medical officer of the day and his symptoms were described as nonexertional.  The Veteran had chest wall tenderness on physical examination.  Electrocardiogram was unchanged.  He underwent repeat bladder surgery in 1997 and his preoperative electrocardiogram was unchanged as well.  The cystoscopy was well tolerated and uneventful.  In 1999 he underwent a nuclear stress test which showed infarct with moderate ischemia which led to further ongoing treatment.  

With regards to the first question, it is not as likely as not that the Veteran developed the additional coronary artery disease due to the bladder surgery.  He had several risk factors for coronary artery disease, including his age, gender, and hyperlipidemia.  Significant coronary artery disease is a progressive pathophysiologic process and unrelated to one event.  In the case of the second question, there is no evidence that the Veteran suffered a myocardial infarction.  He had one episode of reproducible chest pain, his symptoms improved with Tagamet, and his electrocardiogram was normal.  During the first surgery in 1995, he was intubated for general anesthesia due to inadequate analgesia with a spinal block.  There is no documented objective evidence of a "crash" and he was extubated quickly and discharged home in stable condition.  With respect to the third question, the Veteran underwent a physical examination and electrocardiogram, however, he didn't undergo cardiovascular enzyme testing or evaluation for pulmonary embolism which may represent an error in judgement [sic] as the evaluation was incomplete.  In 1995, creatine phosphokinase (CPK) and creatine phosphokinase-MB(CK-MB) testing were routinely used to diagnose myocardial infarction.  Myocardial infarction could be present in the absence of significant electrocardiogram changes.  However, this activity is not likely to have led to a permanent cardiovascular disorder.  The symptoms were self-limited and responded to the Tagamet.  It is not likely that the currently diagnoses [sic] coronary artery disease is the result of the bladder surgeries as there is no link between chronic coronary artery atherosclerosis and surgery.  

The coronary artery disease results from underlying patient risk factors.  Given the rate of progression of atherosclerotic disease, it is likely that it progressed from the time of the first bladder surgery to the nuclear stress test and other therapy in the following years.  Thank you.  

In a May 2012 statement in support of his claim, the Veteran again presented his contentions, to include that his CAD resulted from VA bladder surgeries, to include the administration of general anesthesia.  He argues that he had a MI after bladder surgery in 1995, as pointed out by the bruising on his body which was caused by resuscitation efforts, and he was told this was so.  Moreover, he had no prior history of cardiovascular disease.  He asserted proper testing was not accomplished post surgery to determine if he had had a MI.  In addition, he submitted copies of excerpts from internet articles pointing out that anesthesia might cause MI, particularly, in those who had a preexisting heart condition or a history of heart attacks.  

Applicable Law

In analyzing claims under section 1151, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the Veteran filed his claim under the provisions of section 1151 in 2004, the post-October 1, 1997, version of the law and regulation will be applied herein.  38 C.F.R. § 3.361 (2011); VAOPGCPREC 40-97.

Veterans who sustain an additional disability as the result of VA hospitalization, medical or surgical treatment, vocational rehabilitation, or examination shall receive disability compensation in the same manner as if such disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d) (2011).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant seeks compensation under 38 U.S.C.A. § 1151 for a cardiovascular disability, to include CAD.  Specifically, he contends that he developed his cardiovascular disorder due to bladder surger(ies) conducted by VA, to include as due to the anesthesia administered.  After carefully reviewing the record on appeal, the Board concludes that the preponderance of the evidence is against the claim. 

In this case, the medical evidence clearly establishes that the Veteran has CAD.  The evidence is convincing that this disorder was shown as of a stress test in 1999.  As pointed out by the IME, however, various testing in 1995 and 1997 did not reflect that a MI had occurred.  Moreover, the IME determined that the Veteran's CAD did not result due to his bladder surgeries as this is a progressive pathophysiologic process that is not related to just one event.  He further pointed out that the record does not establish any residuals of the Veteran being intubated for general anesthesia for surgery.  While the Veteran did not undergo cardiovascular enzyme testing for evaluation for pulmonary embolism, this activity "is not likely to have led to a permanent cardiovascular disorder."  In further explanation, the IME pointed out that the symptoms were self-limited and responded to Tagamet.  

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise, specialized training, and experience to opine on the matter at issue in this case.  In addition, the IME directly addressed the appellant's contentions, based his opinion on a complete review of the appellant's claims folder, including the most pertinent evidence therein, and provided a detailed rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions). 

Further, it is noted that the excerpts provided from the internet have been considered.  However, it is noted that the information is very general in nature and does not address the specific facts of the Veteran's claim before the Board.  As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between the Veteran's current cardiovascular symptoms and VA care, it is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

With respect to the Veteran's assertions that he was told by a VA nurse that he had a MI during surgery for bladder cancer and that an x-ray technician showed him x-rays of his chest where there were opaque sections caused by the compressions and resuscitative efforts done to revive the Veteran (which indicates, he argues, that he sustained additional disability (CAD) as a result of the VA's medical and surgical care), the Board notes that the Veteran is competent to report what he was told by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As to the reported statement of the nurse, there is no mention of any supporting clinical data to establish that he had a MI, only a bald assertion.  Hence, this statement of what the nurse told him is afforded little probative weight.  As to the reported statement of the x-ray technician, it is not clear whether what the Veteran reported was the x-ray technician's opinion rather than his own as to the cause of the "opaque sections" nor is there any statement of the probability that these reported "opaque sections" were due to compressions and resuscitative efforts.  Hence, this statement is afforded little probative weight.  As such, the Board finds these reported statements outweighed by the medical evidence of record, including the contemporaneous operative reports and the IME report, which was rendered by a qualified medical professional who has the clear expertise, specialized training, and experience to opine on the matter at issue in this case, that do not reveal that a MI occurred during or after the procedures. 

As to the claimant's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2) (2011); Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr or a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons, such as the Veteran are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or medical opinion).

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the medical evidence, to include the IME opinion report discussed above.  In summary, the Board finds that the most probative evidence establishes that the Veteran did not sustain additional disability, including CAD, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical and surgical care (bladder surgery and treatment) in 1995 or in subsequent procedures.  Thus, compensation under section 1151 is not warranted.  The preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to disability compensation for a cardiovascular disability, pursuant to the provisions of 38 U.S.C.A. § 1151, is denied.  




____________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


